                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION
GERALD J. PUGH,                    )
                                   )
     Petitioner,                   )
                                   )
v.                                 )          CV419-113
                                   )
SAM OLSEN,                         )
                                   )
     Respondent.                   )

                                 ORDER

     Pro se petitioner seeks reconsideration of the Court’s denial of his

request for the appointment of counsel. Doc. 8. He brings the same

arguments previously evaluated, and rejected, in the Court’s Order

denying appointment of counsel. Compare docs. 5 & 8.

     A Fed. R. Civ. P. 59(e) motion for reconsideration may be granted

based only on newly-discovered evidence or to correct manifest errors of

law or fact. In re Kellogg, 197 F.3d 1116, 1119 (11th Cir. 1999). Rule 59(e)

motions may not be used to “relitigate old matters, raise argument or

present evidence that should have been raised prior to the entry of

judgment.” Michael Linet, Inc. v. Vill. of Wellington, 408 F.3d 757, 763

(11th Cir. 2005).
     Pugh’s “motion relie[s] on no newly-discovered evidence and

demonstrate[s] no manifest error of law or fact” in the court’s order. The

Bedtow Grp. II, LLC v. Ungerleider, 684 F. App’x 839, 843 (11th Cir.

2017). As he has been told before, “[t]here is no constitutional right to

counsel in habeas proceedings.” Doc. 7 at 1 (citing Pennsylvania v. Finley,

481 U.S. 551, 555 (1987)); Hooks v. Wainwright, 775 F.2d 1433, 1438 (11th

Cir. 1985) (“there is no automatic right to representation in a federal

habeas corpus proceeding.”). Indeed, court-appointed counsel in habeas

cases is warranted only in “‘exceptional circumstances.’” Doc. 7 at 2

(citing Dean v. Barber,). Yet Pugh points to no exceptional circumstances

warranting the appointment of counsel at public expense. See doc. 8.

     Pugh again complains that an attorney would be better able to

litigate his case, and that as a layman he feels ill-equipped and at a

disadvantage to “fight”.   Doc. 8 at 2.    He also accuses the Court of

“discrimination,” “bias and prejudice toward [an] African American who

cannot afford [an] attorney.” Id. at 3. But Pugh misunderstands: in this

Circuit, the relevant question is only whether “exceptional circumstances”

warranting appointment of counsel exist (e.g., a petitioner faces the death

penalty, see 18 U.S.C. § 3599(a)(1)), not whether an attorney might be

                                    2
useful for nuanced argument or case development. Pugh’s motion for

reconsideration (doc. 8) is DENIED.

     SO ORDERED, this       17th   day
                                     y of June,, 2019.

                                ______________________________
                                 ____________________________
                                CHRIS     ER L. RAY
                                 HRISTOPHER
                                    STOPH
                                        HER
                                UNITED STATES MAGISTRATE JU
                                                          UDGE
                                SOUTHERN DISTRICT OF GEORGIA




                                   3
